Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 14, 2021

The Court of Appeals hereby passes the following order:

A21D0351. BOBBY JOHNSON et al. v. 1900 CAPITAL TRUST III, BY U. S.
    BANK TRUST NATIONAL ASSOCIATION.

      After plaintiffs Bobby and Amanda Johnson filed a petition to quiet title
against defendant 1900 Capital Trust III, by U. S. Bank Trust National Association
(“1900 Capital”), 1900 Capital answered and asserted two counterclaims against the
Johnsons. In an order entered on May 10, 2021, the trial court granted 1900 Capital’s
motion to dismiss the Johnsons’ petition and its requests for a bill of peace and
OCGA § 9-15-14 (a) attorney fees. The Johnsons then filed this pro se application for
discretionary review, seeking to appeal the May 10 order. We lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” In
a case involving multiple parties or multiple claims, a decision adjudicating fewer
than all the claims or the rights and liabilities of fewer than all the parties is not a
final judgment. Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989). For a party to obtain appellate review under such circumstances,
there must be either an express determination by the trial court that there is no just
reason for delay under OCGA § 9-11-54 (b) or compliance with the interlocutory
appeal requirements of OCGA § 5-6-34 (b). See id. Where neither code section is
followed, the appeal is premature and must be dismissed. Id.
      Here, the materials that the Johnsons have submitted with their application
contain no indication that the trial court has adjudicated 1900 Capital’s counterclaims
or directed the entry of judgment under OCGA § 9-11-54 (b). Consequently, it
appears that this action remains pending in the trial court, as a result of which the
Johnsons were required to use the interlocutory appeal procedures – including
obtaining a certificate of immediate review from the trial court – to seek appellate
review of the May 10 order. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App.
435, 435 (383 SE2d 906) (1989). Regardless of whether an application for
discretionary review would be required to appeal the May 10 order if it were final, the
Johnsons’ failure to comply with the interlocutory appeal procedures deprives us of
jurisdiction over this application, which is hereby DISMISSED. See Bailey v. Bailey,
266 Ga. 832, 833 (471 SE2d 213) (1996); see also generally Scruggs v. Ga. Dept. of
Human Resources, 261 Ga. 587, 588 (1) (408 SE2d 103) (1991) (the discretionary
application statute does not relieve an appellant seeking review of an interlocutory
order of the requirement of obtaining a certificate of immediate review from the trial
court).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/14/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.